Exhibit 10.10

SEPARATION AND GENERAL RELEASE AGREEMENT

I, Diane Stroehmann, enter into this Separation and General Release Agreement
(“Agreement”) with Sienna Biopharmaceuticals, Inc., a Delaware Corporation (the
“Company”), as of the Effective Date, which is the eighth (8th) day after the
date on which I sign this Agreement.

WHEREAS, I am employed by the Company pursuant to that certain Employment
Agreement effective as of January 7, 2016, as amended and restated on July 26,
2017 (the “Employment Agreement”);

WHEREAS, the Company and I (collectively the “Parties”, or, individually, a
“Party”) desire to specify the terms and date of my resignation from the Company
and resolve any and all disputes that may exist between us and to specify the
terms of my resignation; and

NOW, THEREFORE, in consideration of the mutual promises made herein and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties hereby agree as follows:

1. Resignation from Employment.

(a) I hereby tender my resignation as an officer and employee of the Company and
any of its parents, subsidiaries and affiliates (the “Affiliates”) as of
August 1, 2019 (the “Resignation Date”). I agree to sign any documentation of my
resignation reasonably required by the Company.

(b) I acknowledge and agree that, on the Resignation Date, the Company will pay
me any accrued salary previously unpaid, including my accrued, unused vacation
pay, earned through the Resignation Date, subject to standard payroll deductions
and withholdings. I acknowledge that I am entitled to these payments regardless
of whether I execute this Agreement.

(c) Except as set forth in this Agreement, I understand that I am giving up any
right or claim to future employment at the Company, including without
limitation, any future compensation or benefits, except as set forth in this
Agreement.

(d) I understand and agree that I am not and will not be entitled to any payment
pursuant to Sections 6(b) or (c) of the Employment Agreement.

(e) I have submitted any unreimbursed business expenses on or before the
Resignation Date, which will be reimbursed in accordance with Company policy,
and I have not incurred any business expenses after the date this Agreement was
presented to me without express written approval of the Company. I acknowledge
that I am entitled to these reimbursements regardless of whether I execute this
Agreement.

(f) On or before the Resignation Date, I will return to the Company all property
of the Company, including without limitation, documents and records, all keys,
access cards, credit cards, calling cards, computer hardware and software,
cellular phones and other mobile communications devices.

(g) Subject to Section 11 below, I hereby reaffirm the covenants, terms and
conditions set forth in the Confidential Information, Inventions Assignment and
Arbitration Agreement between the Company and me dated as of January 18, 2016
(the “Confidentiality Agreement”) and acknowledge that the Confidentiality
Agreement shall survive termination of my employment and remain in full force
and effect in accordance with its terms, including, without limitation, the
confidentiality information and non-solicitation restrictive covenants set forth
therein.

 

1



--------------------------------------------------------------------------------

(h) Subject to Section 11, I will cooperate fully with the Company and its
Affiliates concerning reasonable requests for information about the business of
the Company or its Affiliates or my involvement and participation therein; the
defense or prosecution of any claims or actions now in existence or which may be
brought in the future against or on behalf of the Company or its subsidiaries or
affiliates which relate to events or occurrences that transpired while I was
employed by the Company; and in connection with any investigation or review by
any federal, state or local regulatory, quasi- or self-regulatory or
self-governing authority or organization (including, without limitation, the
Securities and Exchange Commission and the Financial Industry Regulatory
Authority, Inc.) as any such investigation or review relates to events or
occurrences that transpired while I was employed by the Company. I agree that,
upon reasonable request and taking into account my other obligations, to be
available to meet and speak with officers or employees of the Company, its
Affiliates and/or their counsel at reasonable times and locations, executing
accurate and truthful documents, appearing at the Company’s request as a witness
at depositions, trials or other proceedings without the necessity of a subpoena,
and taking such other actions as may reasonably be requested by the Company
and/or its counsel to effectuate the foregoing. The Company will reimburse me
for reasonable expenses incurred by me in response to Company requests pursuant
to this Section 1(h).

(i) I acknowledge that the payment and arrangements herein shall constitute full
and complete satisfaction of any and all amounts properly due and owing to me as
a result of my employment with the Company and the termination thereof. I
further acknowledge that, other than the Confidentiality Agreement and the
agreements evidencing my outstanding equity awards (as amended by Section 2
below), this Agreement shall supersede each agreement entered into between
Executive and the Company regarding Executive’s employment, including, without
limitation, that the Employment Agreement. Each such agreement superseded hereby
shall be deemed terminated and of no further effect as of the Resignation Date.

2. Equity Awards. I understand that, as of my Resignation Date, I forfeited any
right in any unvested shares subject to my outstanding equity awards. With
regard to that certain option to purchase 14,632 shares of common stock of the
Company granted to me on January 1, 2019 (the “Bonus Option”), the
post-termination exercise period applicable to the vested portion of the Bonus
Option shall be extended through the earlier of (A) the third anniversary of the
Separation Date or (B) the original expiration date of the Bonus Option, subject
to earlier termination upon certain event as provided in the Company’s equity
plan (such date, the “Extension Date”), and the agreements evidencing the Bonus
Option shall be deemed amended to the extent necessary to reflect such extended
exercisability. If I desire to exercise any vested shares subject to my equity
awards, I must follow the procedures set forth in my applicable award agreement,
including payment of the exercise price and any withholding obligations. If by
the Extension Date for the Bonus Option or the applicable date set forth in any
other award agreement for options, the Company has not received a duly executed
notice of exercise and remuneration in accordance with my applicable option
agreement, my vested shares subject to the options shall automatically terminate
and be of no further effect.

3. Non-Disparagement/References.

(a) Subject to Section 10, the Parties agree that to the extent the Company or
its Affiliates communicate to my coworkers, other than officers of the Company
or its Affiliates, or to third parties, the Company, consistent with this
Agreement, will characterize my separation as a resignation from the Company to
pursue other interests and that I will consult with the Company during a
transition period.



--------------------------------------------------------------------------------

(b) Subject to Section 10, from the date I sign this Agreement forward, I will
not, publicly or privately, disparage, defame or criticize the Company, its
Affiliates, officers, directors, products, services, technology, partners,
agents, business or shareholders.

(c) Subject to Section 10, the Company will instruct the Executive Officers of
the Company not to, publicly or privately, disparage, defame or criticize me.
The Company shall be responsible for their statements so long as they remain
employed by the Company.

(d) Nothing contained in this Section 3 or this Agreement shall be interpreted
to require any Party to make any false statement, or restrict any Party in any
way from providing any information required by applicable law or legal process.

4. Release of Claims by Employee.

(a) General Release. I, on behalf of myself, my heirs, estate, trust(s),
successors and assigns, hereby release and forever discharge the “Releasees”
hereunder, consisting of the Company and the Affiliate, and each of their
respective partners, members, managers, associates, affiliates, subsidiaries,
successors, heirs, assigns, agents, directors, officers, employees,
shareholders, representatives, lawyers, insurers, and all persons acting by,
through, under or in concert with them, or any of them, of and from any and all
Claims, as defined in Section 4(b).

(b) Claims Released. The “Claims” released herein include any and all manner of
complaints, claims, inquiries, action or actions, cause or causes of action, in
law or in equity, suits, debts, liens, contracts, agreements, promises,
liability, claims, demands, damages, losses, costs, attorneys’ fees or expenses,
of any nature whatsoever, known or unknown, fixed or contingent, which I now has
have or may hereafter have against the Releasees, or any of them, by reason of
any matter, cause, or thing whatsoever from the beginning of time to the date
hereof. Without limiting the generality of the foregoing, Claims shall include:
any claims in any way arising out of, based upon, or related to my employment by
or service as a director to any of the Releasees, or any of them, or the
termination thereof; any claim for wages, salary, commissions, bonuses, fees,
incentive payments, profit-sharing payments, expense reimbursements, leave
(including annual leave, long service leave and personal leave), vacation
redundancy or separation pay, notice of termination or payment in lieu of notice
or other benefits; any alleged breach of any express or implied contract of
employment, including without limitation the Employment Agreement and the
Letter; any alleged torts or other alleged legal restrictions on the Company’s
rights to terminate my employment; and any alleged violation of any federal,
state or local statute or ordinance regulation, award enterprise agreement or
other instrument made or approved under any law, including, without limitation,
Claims arising under: Age Discrimination in Employment Act, as amended, 29
U.S.C. § 621, et seq. (the “ADEA”); Title VII of the Civil Rights Act of 1964,
as amended by the Civil Rights Act of 1991, 42 U.S.C. § 2000 et seq.; Equal Pay
Act, as amended, 29 U.S.C. § 206(d); the Civil Rights Act of 1866, 42 U.S.C. §
1981; the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq.; the
Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.; the False
Claims Act , 31 U.S.C. § 3729 et seq.; the Employee Retirement Income Security
Act, as amended, 29 U.S.C. § 1001 et seq.; the Worker Adjustment and Retraining
Notification Act, as amended, 29 U.S.C. § 2101 et seq. the Fair Labor Standards
Act, 29 U.S.C. § 215 et seq.; the California Fair Employment and Housing Act, as
amended, Cal. Lab. Code § 12940 et seq.; the California Equal Pay Law, as
amended, Cal. Lab. Code §§ 1197.5(a),1199.5; the Moore-Brown-Roberti Family
Rights Act of 1991, as amended, Cal. Gov’t Code §§12945.2, 19702.3; California
Labor Code; the California WARN Act, Cal. Lab. Code § 1400 et seq.; the
California False Claims Act, Cal. Gov’t Code § 12650 et seq.; the California
Corporate Criminal Liability Act, Cal. Penal Code § 387; or under the California
Labor Code), or any other federal, state or local law.



--------------------------------------------------------------------------------

(c) Claims not Released. Nothing in this Agreement is intended to release or
waive my rights (i) under COBRA, (ii) to unemployment insurance benefits,
(iii) to any accrued and vested pension benefits, stock options, restricted
shares or other benefits under any employee plan in which I was a participant
prior to the Resignation Date, (iv) to commence an action or proceeding to
enforce the terms of this Agreement, (v) to indemnification for attorneys’ fees,
costs, and/or expenses pursuant to applicable statutes, Certificates of
Incorporation and By-laws of the Company or the Affiliates, including any rights
under California Labor Code Sections 2800 or 2802 (the “Unreleased Claims”); or
(vi) any right that may not be released by private agreement.

(d) Unknown Claims. I ACKNOWLEDGE THAT I AM HEREBY ADVISED OF AND FAMILIAR WITH
THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”

BEING AWARE OF SAID CODE SECTION, I HEREBY EXPRESSLY WAIVE ANY RIGHTS THAT I MAY
HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW PRINCIPLES OF
SIMILAR EFFECT.

(e) Review and Revocation

(i) I understand that under the Older Workers Benefit Protection Act, I have a
right to review and revoke this agreement as follows. I agree and acknowledge
that this Agreement includes a waiver and release of all claims that I have or
may have under the ADEA. The following terms and conditions apply to and are
part of the waiver and release of the ADEA claims under this general release:

(A) This Agreement is written in a manner calculated to be understood by me, and
I understand it.

(B) The waiver and release of claims under the ADEA contained in this Agreement
does not cover rights or claims that may arise after the date on which I sign
this Agreement.

(C) This Agreement provides for consideration in addition to anything of value
to which I am already entitled.

(D) I am hereby advised to consult an attorney before signing this Agreement.

(E) I have been granted twenty-one (21) days after receiving this Agreement to
decide whether or not to sign this Agreement. If I sign this Agreement prior to
the expiration of the twenty-one (21) day period, I do so voluntarily and after
having had the opportunity to consult with an attorney, and I hereby waive the
remainder of the twenty-one (21) day period. I agree that any changes or
amendments to this Agreement, whether or not material, shall not restart the
twenty-one (21) day period.



--------------------------------------------------------------------------------

(F) I have the right to revoke this Agreement within seven (7) days of signing
this Agreement. Consequently, this Agreement shall not be enforceable or
effective until the eighth (8th) day after I sign this Agreement (the “Effective
Date”). In the event this Agreement is revoked, this Agreement will be null and
void in its entirety, and I will not be entitled to the separation benefits as
provided in Section 2.

(G) If I wish to revoke this Agreement, I must deliver written notice stating my
intent to revoke this Agreement to the person and address specified in
Section 5, on or before 5:00 p.m. on the seventh (7th) Day after the date on
which I signed this Agreement.

(f) No Assignments of Claims. I represent and warrant that there has been no
assignment or other transfer of any interest in any Claim that I may have
against Releasees, or any of them, and I agrees to indemnify and hold Releasees,
and each of them, harmless from any liability, Claims, demands, damages, costs,
expenses and attorneys’ fees incurred by Releasees, or any of them, as the
result of any such assignment or transfer or any rights or Claims under any such
assignment or transfer. It is the intention of the Parties that this indemnity
does not require payment as a condition precedent to recovery by the Releasees
against me under this indemnity.

(g) No Actions. I agree that if I hereafter commence any suit arising out of,
based upon, or relating to any of the Claims released hereunder or in any manner
asserts against Releasees, or any of them, any of the Claims released hereunder,
then I will pay to Releasees, and each of them, in addition to any other damages
caused to Releasees thereby, all attorneys’ fees incurred by Releasees in
defending or otherwise responding to said suit or Claim. The foregoing shall not
apply to: (1) my right to file a charge with the United States Equal Employment
Opportunity Commission; however, I hereby waive any right to any damages or
individual relief resulting from any charge; or (2) any suit or Claim to the
extent it challenges the effectiveness of this release with respect to a claim
under the Age Discrimination in Employment Act.

(h) No Admission. I understand and agree that neither the payment of any sum of
money nor the execution of this Agreement shall constitute or be construed as an
admission of any liability whatsoever by the Releasees, or any of them, who have
consistently taken the position that they have no liability whatsoever to me.

(i) My Representations. I warrant and represent that (i) I have not filed or
authorized the filing of any complaints, charges or lawsuits against the
Company, or any affiliate of the Company with any governmental agency or court,
and that if, unbeknownst to me, such a complaint, charge or lawsuit has been
filed on my behalf, I will immediately cause it to be withdrawn and dismissed,
(ii) I have reported all hours worked as of the Resignation Date and have been
paid all compensation, wages, bonuses, commissions, and/or benefits to which I
may be entitled and no other compensation, wages, bonuses, commissions and/or
benefits are due to me, except as provided in this Agreement, (iii) I have no
known workplace injuries or occupational diseases and have been provided and/or
have not been denied any leave requested under the Family and Medical Leave Act
or any similar state law, (iv) the execution, delivery and performance of this
Agreement by me does not and will not conflict with, breach, violate or cause a
default under any agreement, contract or instrument to which I am a party or any
judgment, order or decree to which I am subject, and (v) upon the execution and
delivery of this Agreement by the Company and me, this Agreement will be a valid
and binding obligation of me and Company, enforceable in accordance with its
terms.

(j) No Reliance. I acknowledge that different or additional facts may be
discovered in addition to what is now known or believed to be true by me with
respect to the matters released in this Agreement, and I agree that this
Agreement shall be and remain in effect in all respects as a complete and final
release of the matters released, notwithstanding any different or additional
facts.



--------------------------------------------------------------------------------

5. Notices.

Any notice to be given hereunder shall be deemed sufficient if addressed in
writing and delivered by certified mail to the addresses listed below:

If to the Company:

Sienna Biopharmaceuticals, Inc.

30699 Russell Ranch Road

Suite 140

Westlake Village, CA 91362

Attn: General Counsel

If to me, to:

Diane Stroehmann

[address omitted]

Notices and communications shall be effective when actually received by the
addressee. Either Party may change the address for notice by sending written
notice of a change of address to the other Party in accordance with this
Section 5.

6. Severability. If any term, provision, covenant or condition of this Agreement
is held by a court of competent jurisdiction to exceed the limitations permitted
by applicable law, as determined by such court in such action, then the
provisions will be deemed reformed to apply to the maximum limitations permitted
by applicable law and the Parties hereby expressly acknowledge their desire that
in such event such action be taken. Notwithstanding the foregoing, the Parties
further agree that if any term, provision, covenant or condition of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the provisions shall remain in full force and
effect and in no way shall be affected, impaired or invalidated.

7. Entire Agreement; Amendment. This Agreement represents the entire agreement
and understanding among the Parties concerning my employment and separation from
the Company and, except as expressly set forth herein or under the
Confidentiality Agreement, supersedes and replaces any and all prior agreements
and understandings concerning my relationship with the Company and his
compensation from the Company. This Agreement may only be amended by a writing
signed by both me and a duly authorized officer of the Company. I further
understand that the Employment Agreement is hereby terminated, except that
Sections 8(a), (b) and (h) of the Employment Agreement shall survive the
termination of the Employment Agreement. Notwithstanding the foregoing, my
obligations under any restrictive covenant, confidentiality, intellectual
property and/ or assignment of inventions agreement or provisions of any
agreement, including without limitation, the Confidentiality Agreement, shall
survive the Resignation Date and shall not be amended, limited or superseded by
this Agreement.

8. Governing Law. This Agreement shall be governed by the laws of the State of
California without regard to its conflict of laws rules.



--------------------------------------------------------------------------------

9. Confidentiality. Subject to Section 10, I will not, directly or indirectly,
provide to any person or entity any information that concerns or relates to the
negotiation of or circumstances leading to the execution of this Agreement or to
the terms and conditions hereof, provided that I may make disclosure of the
foregoing: (a) to the extent that such disclosure is specifically required by
law or legal process or as authorized in writing by the Company; (b) to my tax
advisor(s) or accountant(s) as may be necessary for the preparation of tax
returns or other reports required by law; (c) to my attorney(s); (d) to members
of my immediate family; and/or (e) to any tax agency. Provided, that prior to
disclosing any such information (except disclosures required by law or legal
process or as authorized in writing), I must inform the recipients that they are
bound by the limitations of this Section 9.

10. Right to Communicate Directly with Governmental or Self-Regulatory Bodies.
Nothing in this Agreement, the Confidentiality Agreement or any exhibit or
attachment hereto prohibits or in any way restricts me, or any other person,
from communicating directly with, cooperating with or providing information to
the U.S. Securities and Exchange Commission or any other governmental or
regulatory body or any self-regulatory organization or making other disclosures
that are protected under applicable law or receiving awards from or by a
government agency for providing information. I understand that I do not need the
prior authorization of the Company before taking such actions and am not
required to inform the Company if you do so. Furthermore, in accordance with 18
U.S.C. § 1833, notwithstanding anything to the contrary in the Confidentiality
Agreement or this Agreement: (i) I shall not be in breach of this Agreement, and
shall not be held criminally or civilly liable under any federal or state trade
secret law (x) for the disclosure of a trade secret that is made in confidence
to a federal, state, or local government official or to an attorney solely for
the purpose of reporting or investigating a suspected violation of law, or
(y) for the disclosure of a trade secret that is made in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal; and (ii) if I file a lawsuit for retaliation by the Company for reporting
a suspected violation of law, I may disclose the trade secret to my attorney,
and may use the trade secret information in the court proceeding, if I file any
document containing the trade secret under seal, and do not disclose the trade
secret, except pursuant to court order.

11. Attorneys’ Fees. The Parties shall bear their own attorneys’ fees and
expenses in connection with the negotiation of and entry into this Agreement. In
the event of any litigation or arbitration arising out of a dispute as to the
interpretation, enforcement or breach of this Agreement, the prevailing party
shall be entitled to an award of its attorneys’ fees, expert witness expenses
and legal costs reasonably incurred.

12. Voluntary Execution of Agreement. I acknowledge and agree that I am
executing this Agreement voluntarily and without any duress or undue influence
on the part or behalf of the Company, with the full intent of releasing all
Claims. I further acknowledge and agree that I have been represented with
respect to this Agreement by legal counsel of my own choice or I have
voluntarily declined to seek such counsel.

[Signature Page to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be to be duly
executed and delivered as of the date indicated next to their respective
signatures below, which such dates shall be on or after the Resignation Date and
prior to the 21st day following the Resignation Date.

 

COMPANY:     Sienna Biopharmaceuticals, Inc.    

/s/ Timothy K. Andrews

    By:    Timothy K. Andrews     Title: General Counsel and Secretary     Date:
August 1, 2019 EMPLOYEE:    

/s/ Diane Stroehmann

    Diane Stroehmann     Date: August 1, 2019